                   Case 2:19-cv-03007-AB-PVC Document 381 Filed 01/15/21 Page 1 of 29 Page ID #:3176



                                  1   LOEB & LOEB LLP
                                      ALBERT M. COHEN (SBN 141525)
                                  2   acohen@loeb.com
                                      10100 Santa Monica Blvd., Suite 2200
                                  3   Los Angeles, CA 90067
                                      Telephone: 310.282.2000
                                  4   Facsimile: 310.282.2200
                                  5   Attorneys for Defendant
                                      CARERNCAR, LLC
                                  6
                                  7
                                  8                               UNITED STATES DISTRICT COURT
                                  9                           CENTRAL DISTRICT OF CALIFORNIA
                           10
                           11         COOPER DRUM COOPERATING                    Case No.: 2:19-cv-03007-AB-JPR
                           12         PARTIES GROUP,
                                                                                 Assigned to Hon. Andre Birotte, Jr.
                           13                        Plaintiff,
                                                                                 NOTICE OF MOTION AND
                           14                  v.                                MOTION TO DISMISS
                                                                                 PLAINTIFFS’ COMPLAINT
                           15         AMERICAN POLYMERS                          PURSUANT TO FED. R. CIV.
                                      CORPORATION ET AL.                         PROC. 12(B)(6); MEMORANDUM
                           16                                                    OF POINTS AND AUTHORITIES
                                                     Defendants.
                           17
                                                                                 [Filed concurrently with Selected
                           18         and Related Counterclaims, Cross-          Excerpts from Documents in Request
                                      Claims and Third-Party Complaints          For Judicial Notice and Proposed
                           19                                                    Order]
                                                     Counter-Defendants.
                           20
                           21                                                    Date:     February 12, 2021
                                                                                 Time:     10:00 a.m.
                           22                                                    Dept.     7B
                           23
                           24
                           25
                           26
                           27
                           28

      Loeb & Loeb
A Limited Liability Partnership
    Including Professional
                                      20203175.1                                  MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
         Corporations
                                      236258-10001                                             CASE NO. 2:19-cv-03007-AB-JPR
                   Case 2:19-cv-03007-AB-PVC Document 381 Filed 01/15/21 Page 2 of 29 Page ID #:3177



                                  1            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                  2            PLEASE TAKE NOTICE THAT on February 12, 2021, at 10:00 a.m., in
                                  3   Courtroom 7B of the above-captioned court, located at 350 West First Street, Los
                                  4   Angeles, CA 90012, Judge Andre Birotte, Jr. presiding, Carerncar, Inc.
                                  5   (“Carerncar”) will, and hereby does move to dismiss the claims of Plaintiff Cooper
                                  6   Drum Cooperating Parties Group (“Plaintiff” Mehrabian Family Trust and CA Auto
                                  7   Mart Group, Inc. (collectively “Plaintiffs”) for (1) CERCLA §107 (2) CERCLA
                                  8   §113; (3) Declaratory Judgment; (4) California Health and Safety Code Contribution
                                  9   and/or Indemnity; (5) Equitable Indemnity; (6) Public Nuisance; (7) Private
                           10         Nuisance; (8) Continuing Trespass alleged in the Second Amended Complaint filed
                           11         on August 11, 2020.
                           12                  The Motion to Dismiss is based upon this Motion, the supporting
                           13         Memorandum of Points and Authorities, the concurrently filed Joint Request for
                           14         Judicial Notice (the “RJN”) in Support of Armstrong Flooring’s Motion for
                           15         Judgment on the Pleadings and Carerncar LLC’s Motion to Dismiss, being filed by
                           16         Armstrong Flooring, and all records and pleadings on file with the Court in this
                           17         action and on such further evidence and argument as may be presented at or before
                           18         the time of hearing.
                           19                  This motion is made following the conference of counsel pursuant to L.R. 7-3
                           20         which took place on December 22, 2020.
                           21
                           22
                                      Dated: January 15, 2021                 LOEB & LOEB LLP
                           23                                                 ALBERT M. COHEN
                           24
                                                                              By: /s/ Albert M. Cohen
                           25                                                     Albert M. Cohen
                                                                                  Attorneys for CARERNCAR, LLC
                           26
                           27
                           28

                                                                                     MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
      Loeb & Loeb
A Limited Liability Partnership
                                      20203175.1                              2                   CASE NO. 2:19-cv-03007-AB-JPR
    Including Professional
         Corporations
                                      236258-10001
                   Case 2:19-cv-03007-AB-PVC Document 381 Filed 01/15/21 Page 3 of 29 Page ID #:3178



                                  1                                            TABLE OF CONTENTS
                                  2                                                                                                                           Page
                                  3   I.       INTRODUCTION ........................................................................................... 1
                                  4   II.      FACTUAL BACKGROUND ......................................................................... 1
                                  5            A.       Alleged Contamination At The Cooper Drum Site .............................. 1
                                  6   III.     DISCUSSION.................................................................................................. 5
                                  7            A.       Legal Standards For Motion To Dismiss .............................................. 5
                                  8            B.       Argument............................................................................................... 6
                                  9                     1.       Plaintiff’s Claim One For Relief Under §107 Of
                                                                 CERCLA Is Barred ..................................................................... 6
                           10
                                                                 a.        Plaintiff’s Claim One for Relief Under §107 of
                           11                                              CERCLA is Barred by the Statute of Limitations........... 6
                           12                                    b.        Plaintiff’s §107 Claim is Also Barred Because It
                                                                           Was Entitled to File a Claim Under CERCLA
                           13                                              §113 .................................................................................. 8
                           14                           2.       Plaintiff’s Claim Two For Relief Under CERCLA §113
                                                                 Is Barred By The Statute Of Limitations .................................... 9
                           15
                                                        3.       Plaintiff’s Claim Three For Relief For Declaratory
                           16                                    Judgment Must Be Dismissed Because Plaintiff’s §107
                                                                 And §113 Claims Must Be Dismissed........................................ 9
                           17
                                                        4.       Plaintiff’s Claim Four For Relief For Contribution
                           18                                    And/Or Indemnity Under The California Health And
                                                                 Safety Code Is Barred By The Statute Of Limitations ............. 10
                           19
                                                        5.       Plaintiff’s Claim Five For Relief For Equitable
                           20                                    Indemnity Is Barred By The Statute Of Limitations ................ 11
                           21                           6.       Plaintiff’s Claim Six For Relief Based On Public
                                                                 Nuisance Must Be Dismissed ................................................. 113
                           22
                                                                 a.        The Public Nuisance Claim is Barred by the
                           23                                              Statute of Limitations ................................................... 113
                           24                                    b.        Plaintiff Lacks Standing to Assert a Claim for
                                                                           Public Nuisance Because it Does Not Allege that
                           25                                              it Suffered Special Injury ............................................... 14
                           26                           7.       Plaintiff’s Claim Seven For Private Nuisance Must Be
                                                                 Dismissed .................................................................................. 15
                           27
                           28

                                                                                                         MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
      Loeb & Loeb
A Limited Liability Partnership
                                      20203175.1                                               i                      CASE NO. 2:19-cv-03007-AB-JPR
    Including Professional
         Corporations
                                      236258-10001
                   Case 2:19-cv-03007-AB-PVC Document 381 Filed 01/15/21 Page 4 of 29 Page ID #:3179



                                  1                                  TABLE OF CONTENTS (CONT'D)
                                  2                                                                                                                      Page
                                  3                             a.       Plaintiff’s Private Nuisance Claim is Barred by
                                                                         the Statute of Limitations ............................................... 15
                                  4
                                                                b.       Plaintiff’s Private Nuisance Claim Is Also Barred
                                  5                                      Because Plaintiff Does Not Have A Property
                                                                         Interest in the Cooper Drum Site.................................... 15
                                  6
                                                       8.       Plaintiff’s Claim Eight For Relief For “Continuing”
                                  7                             Trespass Must Be Dismissed .................................................... 17
                                  8                             a.       Plaintiff’s Claim is Barred by the Statute of
                                                                         Limitations...................................................................... 17
                                  9
                                                                b.       Plaintiff’s Claim is Barred Because it Does not
                           10                                            Allege any Ownership Interest in the Impacted
                                                                         Property .......................................................................... 18
                           11
                                                       9.       Plaintiff’s Tort Claims Are Barred By The Economic
                           12                                   Loss Rule .................................................................................. 18
                           13         IV.      CONCLUSION ............................................................................................. 19
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

                                                                                                      MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
      Loeb & Loeb
A Limited Liability Partnership
                                      20203175.1                                             ii                    CASE NO. 2:19-cv-03007-AB-JPR
    Including Professional
         Corporations
                                      236258-10001
                   Case 2:19-cv-03007-AB-PVC Document 381 Filed 01/15/21 Page 5 of 29 Page ID #:3180



                              1                                       TABLE OF AUTHORITIES
                              2                                                                                                            Page(s)
                              3   Cases
                              4
                                  Advanced Micro Devices, Inc. v. Nat'l Semiconductor Corp.,
                              5     38 F. Supp. 2d 802 (N.D. Cal. 1999)............................................................ 10, 11
                              6   Asarco LLC v. Atl. Richfield Co.,
                              7      866 F.3d 1108 (9th Cir. 2017) .......................................................................... 8, 9

                              8   Ashcroft v. Iqbal,
                                     556 U.S. 662, 129 S.Ct. 1937 (2009) ................................................................... 5
                              9
                           10     Bell Atlantic Corp. v. Twombly,
                                     550 U.S. 544, 127 S.Ct. 1955 (2007) ................................................................... 5
                           11
                                  Estate of Blue v. County of Los Angeles,
                           12
                                     120 F.3d 982 (9th Cir. 1997) ................................................................................ 6
                           13
                                  Capogeannis v. Superior Court,
                           14       12 Cal. App. 4th 668 (1993) ............................................................................... 14
                           15
                                  Cassinos v. Union Oil Co.,
                           16       14 Cal. App. 4th 1770 (1993) ............................................................................. 18
                           17     Cty. of Santa Clara v. Atl. Richfield Co.,
                           18        137 Cal. App. 4th 292 (2006) ............................................................................. 19
                           19     Green Valley Corp. v. Caldo Oil Co.,
                                    2011 U.S. Dist. LEXIS 88789
                           20
                                    (N.D. Cal. Aug. 10, 2011) .................................................................................. 10
                           21
                                  Greenfield MHP Assocs., L.P. v. Ametek, Inc.,
                           22       145 F. Supp. 3d 1000 (S.D. Cal. 2015) .............................................................. 14
                           23
                                  Gregory Vill. Partners, L.P. v. Chevron U.S.A., Inc.,
                           24       805 F. Supp. 2d 888 (N.D. Cal. 2011)................................................................ 15
                           25     Jameson Beach Prop. Owners Ass'n v. United States,
                           26       2014 WL 4377905 (E.D. Cal. Sep. 4, 2014) ...................................................... 16
                           27     Kotrous v. Goss-Jewett Co. of N. Cal.,
                           28       523 F.3d 924 (9th Cir. 2008) ............................................................................ 8, 9

      Loeb & Loeb
A Limited Liability Partnership
                                  20203175.1
                                                                                     iii        MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
    Including Professional        236258-10001                                                               CASE NO. 2:19-cv-03007-AB-JPR
         Corporations
                   Case 2:19-cv-03007-AB-PVC Document 381 Filed 01/15/21 Page 6 of 29 Page ID #:3181



                              1                               TABLE OF AUTHORITIES (CONT’D)
                              2                                                                                                             Page(s)
                              3   Mangini v. Aerojet-General Corp.,
                              4     230 Cal. App. 3d 1125 (Ct. App. 1991) ........................................... 12, 13, 15, 17

                              5   Martin Marietta Corp. v. Ins. Co. of N. Am.,
                                    40 Cal. App. 4th 1113 (1995) ............................................................................. 18
                              6
                              7   Mir v. Little Co. of Mary Hosp.,
                                    844 F.2d 646 (9th Cir. 1988) ................................................................................ 6
                              8
                                  Multani v. Knight,
                              9
                                    23 Cal. App. 5th 837 (2018) ............................................................................... 15
                           10
                                  NuCal Foods, Inc. v. Quality Egg LLC,
                           11       918 F. Supp. 2d 1023 (E.D. Cal. 2013) .............................................................. 19
                           12
                                  Otay Land Co., LLC v. U.E. Ltd., L.P.,
                           13        15 Cal. App. 5th 806 (2017) ............................................................................... 10
                           14     Padilla v. United States,
                           15       2019 WL 1982217 (S.D. Cal. May 3, 2019) ...................................................... 16

                           16     Reichhold Chem., Inc. v. Textron. Inc.,
                                     888 F. Supp. 1116 (N.D. Fla. 1995) ................................................................... 10
                           17
                           18     Rose v. Union Oil Co.,
                                    1999 WL 51819 (N.D. Cal. Feb. 1, 1999) .......................................................... 14
                           19
                                  S.M. Wilson & Co. v. Smith Int’l, Inc.,
                           20
                                     587 F.2d 1363 (9th Cir. 1978) ............................................................................ 19
                           21
                                  Saldate v. Wilshire Credit Corp.,
                           22        686 F. Supp. 2d 1051 (E.D. Cal. 2010) ................................................................ 6
                           23
                                  Sears, Roebuck & Co. v. Metropolitan Engravers, Ltd.,
                           24        245 F.2d 67 (9th Cir. 1956) .................................................................................. 6
                           25     Selma Pressure Treating Co. v. Osmose Wood Preserving Co.,
                           26        221 Cal. App. 3d 1601 (Ct. App. 1990) ............................................................. 12
                           27     Smith v. Parks Manor,
                           28       197 Cal. App. 3d 872 (1987) .............................................................................. 12

      Loeb & Loeb
A Limited Liability Partnership
                                  20203175.1
                                                                                      iv         MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
    Including Professional        236258-10001                                                                CASE NO. 2:19-cv-03007-AB-JPR
         Corporations
                   Case 2:19-cv-03007-AB-PVC Document 381 Filed 01/15/21 Page 7 of 29 Page ID #:3182



                              1                                 TABLE OF AUTHORITIES (CONT’D)
                              2                                                                                                                 Page(s)
                              3   Snellink v. Gulf Res., Inc.,
                              4      870 F. Supp. 2d 930 (C.D. Cal. 2012) .................................................................. 5

                              5   Starrh & Starrh Cotton Growers v. Aera Energy LLC,
                                     153 Cal. App. 4th 583 (2007) ............................................................................. 17
                              6
                              7   Team Enters., LLC v. W. Inv. Real Estate Tr.,
                                     721 F. Supp. 2d 898 (E.D. Cal. 2010) ................................................................ 18
                              8
                                  Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
                              9
                                     551 U.S. 308 (2007) ............................................................................................. 5
                           10
                                  U.S. v. Wilson,
                           11        631 F. 2d 118 (9th Cir. 1980) ............................................................................... 6
                           12
                                  Union Station Associates, LLC v. Puget Sound Energy, Inc.,
                           13       238 F. Supp. 2d 1226 (W.D. Wash. 2002) ......................................................... 10
                           14     United States of America v. AC Products,
                           15       Case No. 2:15-cv-09931 AB (C.D. Cal.) ......................................................... 3, 4

                           16     United States of America v. Cooper Living Trust,
                                    Cooper Properties,
                           17
                                    LP Case 2:17-cv-07836 (C.D. Cal.) ................................................................... 16
                           18
                                  United States v. AC Products et al.,
                           19       2:15-cv-09931 (C.D. Cal.) .................................................................................... 8
                           20
                                  Valvoline Instant Oil Change Franchising, Inc. v.
                           21        RFG Oil, Inc.,
                                     2014 WL 2511448 (S.D. Cal. June 4, 2014) ...................................................... 10
                           22
                           23     Venuto v. Owens-Corning Fiberglas Corp.,
                                    22 Cal. App. 3d 116 (Ct. App. 1971) ................................................................. 16
                           24
                           25     Wilson v. Interlake Steel Co.,
                                     32 Cal.3d 229 (1982) .......................................................................................... 18
                           26
                                  Statutes
                           27
                           28     42 U.S.C. §9606................................................................................................... 8, 11

      Loeb & Loeb
A Limited Liability Partnership
                                  20203175.1
                                                                                         v         MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
    Including Professional        236258-10001                                                                  CASE NO. 2:19-cv-03007-AB-JPR
         Corporations
                   Case 2:19-cv-03007-AB-PVC Document 381 Filed 01/15/21 Page 8 of 29 Page ID #:3183



                              1                                 TABLE OF AUTHORITIES (CONT’D)
                              2                                                                                                                   Page(s)
                              3
                                  42 U.S.C. §9606(a) .................................................................................................... 8
                              4
                                  42 U.S.C. §9607......................................................................................................... 6
                              5
                              6   42 U.S.C. §9607(a) .................................................................................................... 8

                              7   42 U.S.C. §9613(g)(2) ............................................................................................. 10
                              8   Cal. Code Civ. Proc. §338(b)................................................................................... 13
                              9   Cal. Code Civ. Proc. §388(a) ................................................................................... 10
                           10
                                  Cal. Health & Safety Code §25363 ......................................................................... 10
                           11
                                  Cal. Health & Safety Code §25363(e) ............................................................... 10, 11
                           12
                           13     CERCLA §106..................................................................................................... 8, 11

                           14     CERCLA §106(a) ...................................................................................................... 8
                           15     CERCLA §107............................................................................................. 6, 8, 9, 10
                           16     CERCLA §107(a) ...................................................................................................... 8
                           17
                                  CERCLA §113......................................................................................... 1, 6, 8, 9, 10
                           18
                                  CERCLA §113(f)................................................................................................... 8, 9
                           19
                           20     CERCLA §113(f)(1) .................................................................................................. 8

                           21     CERCLA §113(f)(3)(B) ............................................................................................ 8
                           22     CERCLA §113(g) ..................................................................................................... 9
                           23     CERCLA §113(g)(2) ....................................................................................... 6, 8, 10
                           24
                                  CERCLA §113(g)(3) ................................................................................................. 9
                           25
                                  Comprehensive Environmental Response,
                           26
                                    Compensation and Liability Act (“CERCLA”) ................................................... 6
                           27
                                  Declaratory Judgment Act ....................................................................................... 10
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                  20203175.1
                                                                                         vi         MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
    Including Professional        236258-10001                                                                   CASE NO. 2:19-cv-03007-AB-JPR
         Corporations
                   Case 2:19-cv-03007-AB-PVC Document 381 Filed 01/15/21 Page 9 of 29 Page ID #:3184



                              1   Other Authorities
                              2
                                  Miller and Starr, 6 California Real Estate §16:29 ................................................... 18
                              3
                                  Fed. R. Civ. Proc. 8.................................................................................................... 5
                              4
                                  Fed. R. Civ. Proc. 8(a)(2) .......................................................................................... 5
                              5
                              6   Fed. R. Civ. Proc. 12(b)(6) ........................................................................................ 5

                              7   Fed. R. of Evid. 201 ................................................................................................... 2
                              8   Prosser on Torts (3d ed. 1964)................................................................................. 16
                              9
                           10
                           11
                           12
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                  20203175.1
                                                                                        vii         MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
    Including Professional        236258-10001                                                                   CASE NO. 2:19-cv-03007-AB-JPR
         Corporations
                  Case 2:19-cv-03007-AB-PVC Document 381 Filed 01/15/21 Page 10 of 29 Page ID #:3185



                                  1                   MEMORANDUM OF POINTS AND AUTHORITIES
                                  2   I.       INTRODUCTION
                                  3            In its Second Amended Complaint (“SAC”) filed on August 11, 2020,
                                  4   Plaintiff, Cooper Drum Cooperating Parties Group (“CDCPG” or “Plaintiff”),1
                                  5   alleges that since 2009 or before it has incurred costs for remedial work to address
                                  6   alleged releases of hazardous substances at the Cooper Drum Superfund Site in
                                  7   South Gate, California (“Cooper Drum Site” or “Site”). The SAC alleges that while
                                  8   some of the hazardous substances at issue in the case originated on the Site,
                                  9   contaminated groundwater from other nearby sites is impacting the Cooper Drum
                           10         Site and, therefore, the owners and operators of those sites should be held liable to
                           11         contribute to the costs to clean up the Cooper Drum Site. Plaintiff alleges that some
                           12         of the contamination allegedly migrating onto the Cooper Drum Site originated on
                           13         two nearby properties owned by defendant Carerncar LLC (“Carerncar” or
                           14         “Defendant”).
                           15                  All of Plaintiff’s claims are barred by the applicable statutes of limitation.
                           16         Plaintiff also is barred from bringing claims for nuisance and trespass because it
                           17         does not have a possessory interest in the Site and for other reasons discussed
                           18         herein. Therefore, based on the allegations in the SAC and the judicially noticeable
                           19         documents filed concurrently with this motion, all of Plaintiffs’ claims must be
                           20         dismissed with prejudice.
                           21         II.      FACTUAL BACKGROUND
                           22                  A.    Alleged Contamination At The Cooper Drum Site
                           23                  From 1941 until 1993, a number of businesses reconditioned steel drums at
                           24         the Cooper Drum Site, a 2.3 acre facility in South Gate, California (SAC ¶¶46, 47).
                           25         The Cooper Drum Company operated one such drum reconditioning business from
                           26         1974 until 1993 which “involved the use, storage, and/or processing of hazardous
                           27                  1
                                               CDCPG asserts it is an unincorporated association of potentially responsible
                                      parties at the Cooper Drum Site and that each member of the CDCPG assigned the
                           28         rights that are the subject of this lawsuit to the CDCPG (SAC ¶8, fn. 2).

                                                                                        MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
      Loeb & Loeb
A Limited Liability Partnership
                                      20203175.1                                 1                   CASE NO. 2:19-cv-03007-AB-JPR
    Including Professional
         Corporations
                                      236258-10001
                  Case 2:19-cv-03007-AB-PVC Document 381 Filed 01/15/21 Page 11 of 29 Page ID #:3186



                                  1   substances and/or solid wastes.” Id. ¶48. During that time, the Cooper Drum
                                  2   Company allegedly accepted 55-gallon drums containing hazardous substances from
                                  3   various entities (the “Customer Defendants”). Id. ¶49.
                                  4            In 1989, the Los Angeles Department of Health Services conducted an
                                  5   investigation at the Cooper Drum Site, which led to the discovery of certain
                                  6   hazardous substances in the soil. Id. ¶52. As a result, the Cooper Drum Company
                                  7   initiated its own investigation and started remediation at the Site. Through that
                                  8   work, volatile organic compounds (“VOCs”), among other substances, were found
                                  9   in the groundwater. Id. ¶53.
                           10                  Over the next several years, the United States Environmental Protection
                           11         Agency (“EPA”) conducted a number of activities related to the contamination at
                           12         the Cooper Drum Site:
                           13         Between 1996 and 2002, EPA conducted a Remedial Investigation and Feasibility
                           14         Study (“RI/FS”) that concluded that significant contamination existed in the soils at
                           15         the Site. Id. ¶54.
                           16                  In 2001, EPA placed the Cooper Drum Site on the National Priorities List. Id.
                           17         On September 27, 2002, EPA executed a Record of Decision (“ROD”), which
                           18         selected the “remedial action for Cooper Drum [to] address[] contaminated soil and
                           19         groundwater.” (emphasis added) Id. ¶56; (See ROD,2 Ex. C to Request for Judicial
                           20         Notice at p. 1.)
                           21                  On September 21, 2007, EPA completed two Remedial Design Reports for
                           22         the “Remedial Action at the Cooper Drum Site.” (See CD, Ex. B to RJN, p. 7:3-5.)
                           23                  2
                                              Concurrently filed is a Joint Request for Judicial Notice (“RJN”), in which it
                                      requests that this Court take judicial notice of certain public records and
                           24         administrative documents pursuant to Federal Rules of Evidence 201 attached there
                                      to as exhibits A-G. They are identified herein as “Ex. _ to RJN”. The ROD is
                           25         Appendix A to the Consent Decree (the “CD”) entered into between Plaintiff, EPA
                                      and the California Department of Toxic Substances Control filed with this Court on
                           26         December 29, 2015 and entered by this Court as a final judgment on April 20, 2016.
                                      The CD is Ex. B to RJN. The ROD is Ex. C to RJN. In order to assist the Court in
                           27         locating cited portions of the exhibits to the RJN, Carerncar is also filing a
                                      document entitled ‘Selected Excerpts from Documents in Request for Judicial
                           28         Notice’.

                                                                                     MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
      Loeb & Loeb
A Limited Liability Partnership
                                      20203175.1                               2                  CASE NO. 2:19-cv-03007-AB-JPR
    Including Professional
         Corporations
                                      236258-10001
                  Case 2:19-cv-03007-AB-PVC Document 381 Filed 01/15/21 Page 12 of 29 Page ID #:3187



                                  1            On February 11, 2009, EPA issued a Unilateral Administrative Order
                                  2   (“UAO”) to Plaintiff “to implement the remedial design for the remedy described in
                                  3   the Record of Decision for the Cooper Drum Company Superfund Site (the “Site”)
                                  4   dated September 27, 2002, by performing the remedial action.” (emphasis added)
                                  5   (UAO, Ex. A to RJN, pp. 1-4). The remedy included reinjection of extracted
                                  6   groundwater to prevent contaminated groundwater from upgradient sources from
                                  7   impacting the Site. Id.
                                  8            Immediately after EPA issued the UAO, Plaintiff began construction of the
                                  9   remedial action. (CD, Ex. B to RJN, p. 7:6-11.; SAC ¶59). Since 2009, Plaintiff
                           10         has been “performing work pursuant to the Order . . . and in the course of
                           11         compliance with the Order has completed and submitted deliverables approved by
                           12         EPA in furtherance of the Remedial Action.” (CD, Ex. B to RJN, p. 20:8-13; p. 7:6-
                           13         11) (“[S]ince 2009, [Plaintiff] has been performing work pursuant to the Order”).
                           14         For example, the soil vapor extraction treatment system began operating in February
                           15         2011 and construction of the groundwater treatment system finished in September
                           16         2011. (Statement of Work (“SOW), attached as Ex. D to RJN at pp. 7, 11.)3
                           17                  In 2015, Plaintiff entered into the CD with EPA and the California
                           18         Department of Toxic Substances Control (“DTSC”) and they filed suit against
                           19         Plaintiff in United States of America v. AC Products, Case No. 2:15-cv-09931 AB
                           20         (FFMx) (C.D. Cal.) (“2015 Complaint”)4 (See CD, Ex. B to RJN and 2015
                           21         Complaint, Ex. E to the RJN.) Pursuant to the CD, Plaintiff agreed to reimburse
                           22         EPA and DTSC for approximately $2.7 million in past costs they incurred by May
                           23         21, 2016 (CD, Ex. B to RJN, pp. 54:24-28 and 55:1-3; SAC ¶57). Plaintiff also
                           24         agreed to continue to implement the remedial action set forth in the ROD (CD, Ex.
                           25         B to RJN, p. 7:16-19.). The Court approved the CD on April 20, 2016, at which
                           26         point it became a final judgment of this Court (CD. Ex. B to RJN; 2015 Complaint,
                           27                  3
                                                   The SOC is Appendix C to the CD.
                           28                  4
                                                   The 2015 Complaint is Ex. E to RJN.

                                                                                         MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
      Loeb & Loeb
A Limited Liability Partnership
                                      20203175.1                                3                     CASE NO. 2:19-cv-03007-AB-JPR
    Including Professional
         Corporations
                                      236258-10001
                  Case 2:19-cv-03007-AB-PVC Document 381 Filed 01/15/21 Page 13 of 29 Page ID #:3188



                                  1   Ex. E to RJN; and Docket Sheet in Case No. 2:15-cv-09931 AB (FFMx), Ex. F to
                                  2   RJN.
                                  3            Plaintiff alleges that it has “incurred necessary and recoverable costs” under
                                  4   both the 2009 UAO and the 2016 Consent Decree (SAC ¶59) and that it is therefore
                                  5   entitled to seek contribution and/or indemnification from the Customer Defendants.
                                  6   Plaintiff also alleges that some of the hazardous substances found at the Cooper
                                  7   Drum Site, for which it has allegedly incurred and will incur remedial costs,
                                  8   migrated to the Site from several properties in the area (SAC ¶¶64-67). As a result,
                                  9   Plaintiff claims that the owners of these properties, which Plaintiff dubbed the
                           10         “Neighboring Defendants,” are liable to Plaintiff for response costs, as well as for
                           11         contribution and indemnity. Id. ¶64. Plaintiff eventually named Carerncar, LLC
                           12         which owns two properties at 9309 Rayo Avenue and 8990 Atlantic Avenue, South
                           13         Gate, California (the “Carerncar Properties”), immediately adjacent to the Cooper
                           14         Drum Site, as a Neighboring Defendant. Id. ¶23.5
                           15                  Plaintiff initiated this action against a number of Customer Defendants and
                           16         Neighboring Defendants on April 18, 2019 (“2019 Complaint”) (Dkt #1). Plaintiff
                           17         then filed the First Amended Complaint (“FAC”) on August 28, 2019, in which it
                           18         added various additional defendants, but not Carerncar (Dkt #93). Almost a year
                           19         later, on August 11, 2020, Plaintiff filed the operative Second Amended Complaint.
                           20         in which it named further defendants, finally naming Carerncar. (See generally
                           21         SAC ¶23.)
                           22
                           23
                           24
                           25                  5
                                              Other than alleging that Carerncar owns these sites, the SAC does not
                                      contain any allegations regarding Carerncar. It does not allege what hazardous
                           26         substances were allegedly released on the Carerncar properties, when those releases
                                      allegedly occurred, what hazardous substances migrated from those properties to the
                           27         Cooper Drum site, what hazardous substances from the properties caused Plaintiff to
                                      incur remedial costs, or how releases from the Carerncar properties caused Plaintiff
                           28         to incur remedial costs.

                                                                                       MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
      Loeb & Loeb
A Limited Liability Partnership
                                      20203175.1                                4                   CASE NO. 2:19-cv-03007-AB-JPR
    Including Professional
         Corporations
                                      236258-10001
                  Case 2:19-cv-03007-AB-PVC Document 381 Filed 01/15/21 Page 14 of 29 Page ID #:3189



                                  1   III.     DISCUSSION
                                  2            A.    Legal Standards For Motion To Dismiss
                                  3            Federal Rule of Civil Procedure 12(b)(6) provides for dismissal of a
                                  4   complaint for “failure to state a claim upon which relief may be granted.” To
                                  5   survive a motion to dismiss for failure to state a claim, Plaintiff must allege “enough
                                  6   facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.
                                  7   Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955 (2007). In other words, the complaint
                                  8   must allege “factual content that allows the court to draw the reasonable inference
                                  9   that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.
                           10         662, 678, 129 S.Ct. 1937 (2009) (citing Twombly, 550 U.S. at 556).
                           11                  “The Supreme Court laid out three prescriptions for courts faced with a Rule
                           12         12(b)(6) motion to dismiss a section 10(b) action—the court must: (1) accept all of
                           13         the factual allegations in the complaint as true; (2) consider the complaint in its
                           14         entirety along with matters of which a court may take judicial notice; and (3) take
                           15         into account plausible opposing inferences.” Snellink v. Gulf Res., Inc., 870 F.
                           16         Supp. 2d 930, 940 (C.D. Cal. 2012) citing Tellabs, Inc. v. Makor Issues & Rights,
                           17         Ltd., 551 U.S. 308, 322 (2007).
                           18                  A complaint must be read in conjunction with Federal Rule of Civil
                           19         Procedure 8(a)(2), which requires a “showing” that the plaintiff is entitled to relief,
                           20         “rather than a blanket assertion” of entitlement to relief. Twombly, 550 U.S. at 555,
                           21         fn. 3. Rule 8 “demands more than an unadorned, the defendant-unlawfully-harmed-
                           22         me accusation.” Iqbal, 556 U.S. at 678. A pleading that offers “labels and
                           23         conclusions” or “a formulaic recitation of the elements of a cause of action will not
                           24         do.” Twombly, 550 U.S. at 555.
                           25                  While a court generally my not consider material beyond the pleadings,
                           26         “judicial notice may be taken of a fact to show that a complaint does not state a
                           27         cause of action.” Sears, Roebuck & Co. v. Metropolitan Engravers, Ltd., 245 F.2d
                           28         67, 70 (9th Cir. 1956); see Estate of Blue v. County of Los Angeles, 120 F.3d 982,

                                                                                       MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
      Loeb & Loeb
A Limited Liability Partnership
                                      20203175.1                                5                   CASE NO. 2:19-cv-03007-AB-JPR
    Including Professional
         Corporations
                                      236258-10001
                  Case 2:19-cv-03007-AB-PVC Document 381 Filed 01/15/21 Page 15 of 29 Page ID #:3190



                                  1   984 (9th Cir. 1997). A court properly may take judicial notice of matters of public
                                  2   record outside the pleadings and consider them for purposes of the motion to
                                  3   dismiss. Mir v. Little Co. of Mary Hosp., 844 F.2d 646, 649 (9th Cir. 1988) (citation
                                  4   omitted). Saldate v. Wilshire Credit Corp., 686 F. Supp. 2d 1051, 1059 (E.D. Cal.
                                  5   2010). “A court may take judicial notice of undisputed matters of public record,
                                  6   including documents on file in federal or state courts.” U.S. v. Wilson, 631 F. 2d
                                  7   118, 119 (9th Cir. 1980). As set forth below, all of Plaintiffs’ claims are barred as a
                                  8   matter of law and must be dismissed.
                                  9            B.    Argument
                           10                        1.    Plaintiff’s Claim One For Relief Under §107 Of CERCLA Is
                           11                              Barred
                           12                  This Court should grant Carerncar’s Motion to Dismiss Plaintiff’s Claim One
                           13         for Relief for two reasons. First, Plaintiff’s claim under §107 of the Comprehensive
                           14         Environmental Response, Compensation and Liability Act (“CERCLA”), 42 U.S.C.
                           15         §9607 is barred by the applicable statute of limitations. Second, Plaintiff’s §107
                           16         claim is barred because Plaintiff filed a claim under §113 of CERCLA.
                           17                              a.     Plaintiff’s Claim One for Relief Under §107 of
                           18                                     CERCLA is Barred by the Statute of Limitations
                           19                  Plaintiff’s Claim One for Relief seeks to recover environmental response
                           20         costs pursuant to CERCLA §107. However, such an action must be brought within
                           21         three years of completion of a removal action or, as in this case, six years after
                           22         initiation of construction of a remedial action (CERCLA §113(g)(2)).6 Carerncar is
                           23         entitled to dismissal of this Claim because Plaintiff filed the Second Amended
                           24         Complaint more than six years after the remedial action commenced. EPA selected
                           25
                           26                  6
                                               “An initial action for recovery of the costs referred to in section 9607 of this
                                      title must be commenced (A) for a removal action within 3 years after completion of
                           27         the removal action . . . and (B) for a remedial action, within 6 years after
                                      initiation of physical on-site construction of the remedial action . . .” CERCLA
                           28         §113(g)(2) (emphasis added).

                                                                                     MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
      Loeb & Loeb
A Limited Liability Partnership
                                      20203175.1                               6                  CASE NO. 2:19-cv-03007-AB-JPR
    Including Professional
         Corporations
                                      236258-10001
                  Case 2:19-cv-03007-AB-PVC Document 381 Filed 01/15/21 Page 16 of 29 Page ID #:3191



                                  1   the remedial action for the Cooper Drum Site in 2002 by executing the ROD to
                                  2   address contamination soil and groundwater at the Site. (SAC ¶56; UAO, Ex. A to
                                  3   RJN, p. 1:3-5; SOW, Ex. B to RJN, p. 6:19-27.) (“[T]he decision by EPA on the
                                  4   remedial action to be implemented at the Site is embodied in a final Record of
                                  5   Decision (“ROD”), executed on September 2, 2002”). The ROD “presents the
                                  6   selected remedy for the Cooper Drum Superfund Site (Cooper Drum) in South Gate,
                                  7   California, which was chosen in accordance with the Comprehensive Environmental
                                  8   Response, Compensation, and Liability Act of 1980 . . .” (ROD, Ex. C to RJN,
                                  9   p. 1.). In 2007, EPA completed two Remedial Design Reports containing the
                           10         Remedial Designs for the Remedial Action for soils and groundwater at the Site.”
                           11         (CD, Ex. B to RJN, p. 7:3-5.)
                           12                  Two years later, in 2009, EPA issued the UAO requiring Plaintiff, among
                           13         others to “implement the remedial design for the remedy described in the Record of
                           14         Decision for the Cooper Drum Company Superfund Site.” (UAO, Ex. A to RJN,
                           15         p. 1; SAC ¶59.) At that time, construction on the remedial action began. Since that
                           16         time, Plaintiff has been “performing work pursuant to the Order . . . and in the
                           17         course of compliance with the Order has completed and submitted deliverables
                           18         approved by EPA in furtherance of the Remedial Action.” (CD, Ex. B to RJN, p.
                           19         20:8-28.) For example, “operation of the SVE wells and treatment system was
                           20         initiated in February 2011” (SOW, Ex. D to RJN, p. 11.) and the groundwater
                           21         treatment system began operation in April, 2012 (Id.).
                           22                  As Plaintiff’s own factual allegations in the SAC (or in attachments thereto)
                           23         document, Plaintiff cannot dispute that it began work on the remedial action no later
                           24         than 2009 and that the first phase of construction of the remedial action was
                           25         completed by about 2011. Thus, because Plaintiff did not sue Carerncar until
                           26         August 11, 2020 – eleven years after Plaintiff initiated the remedial action – Claim
                           27         One plainly is barred by the six-year statute of limitations governing remedial
                           28

                                                                                      MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
      Loeb & Loeb
A Limited Liability Partnership
                                      20203175.1                                7                  CASE NO. 2:19-cv-03007-AB-JPR
    Including Professional
         Corporations
                                      236258-10001
                  Case 2:19-cv-03007-AB-PVC Document 381 Filed 01/15/21 Page 17 of 29 Page ID #:3192



                                  1   actions under §107. (See CERCLA §113(g)(2).) For that reason alone, Plaintiff’s
                                  2   Claim One for Relief must be dismissed.
                                  3                         b.    Plaintiff’s §107 Claim is Also Barred Because It Was
                                  4                               Entitled to File a Claim Under CERCLA §113
                                  5            Even if the claim were not barred by the statute of limitations, it would be
                                  6   barred because Plaintiff can – and did – file a claim for contribution under CERCLA
                                  7   §113. See Asarco LLC v. Atl. Richfield Co., 866 F.3d 1108, 1128 (9th Cir.
                                  8   2017)(“[E]very federal court of appeals to have considered the question . . . “has
                                  9   concluded that a party who may bring a contribution action for certain expenses
                           10         must use the contribution action [under §113(f)(3)(B)], even if a cost recovery
                           11         [under §107(a)] would otherwise be available.”) (emphasis and alterations in
                           12         original) (citations and internal quotations omitted). See also, e.g., Kotrous v. Goss-
                           13         Jewett Co. of N. Cal., 523 F.3d 924, 932 (9th Cir. 2008) (“A PRP cannot choose
                           14         remedies, but must proceed under §113(f)(1) for contribution if the party has paid to
                           15         satisfy a settlement agreement or a court judgment pursuant to an action instituted
                           16         under ... §107 [for cost recovery].”). Given the availability of relief sought under
                           17         CERCLA §113, Plaintiff lacks the legal right to pursue a §107 claim here.
                           18                  To elaborate, section 113(f)(1) of CERCLA provides that “any person may
                           19         seek contribution from any other person who is liable or potentially liable under
                           20         section 9607(a) of this title, during or following any civil action under section 9606
                           21         of this title or under section 9607(a) of this title.” Plaintiff has been the subject to a
                           22         civil action pursuant to both sections. Indeed, the Complaint against Plaintiff in
                           23         United States v. AC Products et al., 2:15-cv-09931 (C.D. Cal.), includes claims
                           24         under both §106(a) of CERCLA, 42 U.S.C. §9606(a) (First Claim for Relief) and
                           25         §107(a) of CERCLA, 42 U.S.C. §9607(a) (Second Claim for Relief).
                           26                  Once the government filed those claims Plaintiff became entitled to seek
                           27         contribution from potentially responsible parties under §113(f) (assuming it also
                           28         could satisfy all other elements of such a claim). But that prerogative, however,

                                                                                       MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
      Loeb & Loeb
A Limited Liability Partnership
                                      20203175.1                                8                   CASE NO. 2:19-cv-03007-AB-JPR
    Including Professional
         Corporations
                                      236258-10001
                  Case 2:19-cv-03007-AB-PVC Document 381 Filed 01/15/21 Page 18 of 29 Page ID #:3193



                                  1   barred Plaintiff from bringing a §107 claim. Plaintiff’s §107 claim therefore cannot
                                  2   survive. See Asarco LLC, 866 F.3d at 1128; Kotrous, 523 F.3d at 932. For that
                                  3   additional reason, Plaintiff’s Claim One for Relief must be dismissed.7
                                  4                  2.     Plaintiff’s Claim Two For Relief Under CERCLA §113 Is
                                  5                         Barred By The Statute Of Limitations
                                  6            Carerncar is also entitled to dismissal of Plaintiff’s Claim Two for Relief
                                  7   because Plaintiff’s §113 claim against Carerncar is also barred by the statute of
                                  8   limitations. A claim for contribution under §113(f) must be brought within three
                                  9   years of “the date of judgment in any action under this chapter for recovery of such
                           10         costs or damages.” CERCLA §113(g)(3).8
                           11                  Here, as Plaintiff explained in the SAC, this Court approved the relevant
                           12         judgment on April 20, 2016 (SAC ¶5; see also Docket Sheet, Ex. F to RJN).
                           13         Therefore, the three year statute of limitations expired on April 20, 2019. While
                           14         Plaintiff initiated this suit against several defendants before April 20, 2019, it did
                           15         not file the SAC naming Carerncar until August 11, 2020, more than a year after the
                           16         statute of limitations expired. Therefore, its §113 claim is barred as against
                           17         Carerncar and must be dismissed.
                           18                        3.     Plaintiff’s Claim Three For Relief For Declaratory Judgment
                           19                               Must Be Dismissed Because Plaintiff’s §107 And §113 Claims
                           20                               Must Be Dismissed
                           21                  Plaintiff’s Claim Three for Relief seeks declaratory relief for cost recovery
                           22         and contribution under §107 and §113 of CERCLA (SAC ¶¶77-80). Because
                           23
                                               7
                           24                  In addition, once it resolved its liability to the United States pursuant to the
                                      CD approved by the Court on April 20, 2016, it was eligible to bring a contribution
                           25         claim under §113 (CD, Ex. B to RJN, p. 84:19-28). Once that occurred, Plaintiff
                                      was also barred from bringing a §107 claim.
                           26                8
                                               Section 113(g) provides that “no action for contribution for any response
                                      costs or damages may be commenced more than 3 years after – (A) the date of
                           27         judgment in any action under this chapter for recovery of such costs or damages, or
                                      (B) the date of . . . entry of a judicially approved settlement with respect to such
                           28         costs or damages.”

                                                                                       MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
      Loeb & Loeb
A Limited Liability Partnership
                                      20203175.1                                9                   CASE NO. 2:19-cv-03007-AB-JPR
    Including Professional
         Corporations
                                      236258-10001
                  Case 2:19-cv-03007-AB-PVC Document 381 Filed 01/15/21 Page 19 of 29 Page ID #:3194



                                  1   Plaintiff’s claims pursuant to §107 and §113 are barred as against Carerncar,
                                  2   Plaintiff’s claim for declaratory relief pursuant to those sections cannot survive. See
                                  3   Valvoline Instant Oil Change Franchising, Inc. v. RFG Oil, Inc., No. 12–cv–2079–
                                  4   GPC–KSC, 2014 WL 2511448, at *3 (S.D. Cal. June 4, 2014) (“A declaratory
                                  5   judgment claim cannot stand in the absence of an underlying substantive cause of
                                  6   action.”); Union Station Associates, LLC v. Puget Sound Energy, Inc., 238 F. Supp.
                                  7   2d 1226, 1230 (W.D. Wash. 2002) (land developer’s federal declaratory relief
                                  8   claims 113(g)(2) and the Declaratory Judgment Act could not stand after
                                  9   contribution claims were found to be time-barred) and Reichhold Chem., Inc. v.
                           10         Textron. Inc., 888 F. Supp. 1116, 1124 (N.D. Fla. 1995) (dismissing plaintiff’s
                           11         section 9613(g)(2) claim for declaratory judgment where court dismissed section
                           12         107 claim). As a result, Plaintiff’s Claim Three for Relief must be dismissed.
                           13                        4.    Plaintiff’s Claim Four For Relief For Contribution And/Or
                           14                              Indemnity Under The California Health And Safety Code Is
                           15                              Barred By The Statute Of Limitations
                           16                  Plaintiff’s Claim Four for Relief seeks contribution and/or indemnity under
                           17         §25363(e) of the California Health and Safety code (SAC ¶¶81-84). The statute of
                           18         limitations for claims brought under §25363(e) is three years. Advanced Micro
                           19         Devices, Inc. v. Nat'l Semiconductor Corp., 38 F. Supp. 2d 802, 814 (N.D. Cal.
                           20         1999) (“AMD”) (“The Cal. Code Civ. Proc. §388(a) three-year statute of limitations
                           21         applies to claims under Cal. Health & Safety Code §25363.”). The three-year period
                           22         begins to run once a plaintiff pays remedial costs. Otay Land Co., LLC v. U.E. Ltd.,
                           23         L.P., 15 Cal. App. 5th 806, 851 (2017). See also Green Valley Corp. v. Caldo Oil
                           24         Co., No. 5:09-CV-04028-LHK, 2011 U.S. Dist. LEXIS 88789, at *19 (N.D. Cal.
                           25         Aug. 10, 2011) (holding limitations period is three years and accrues when plaintiff
                           26         has made a payment.) 9
                           27
                                               9
                                             In AMD, 38 F. Supp. 2d at 814 the Court held that the claim accrues at the
                           28         same time as the CERCLA cause of action, i.e. when remedial action commenced.

                                                                                     MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
      Loeb & Loeb
A Limited Liability Partnership
                                      20203175.1                              10                  CASE NO. 2:19-cv-03007-AB-JPR
    Including Professional
         Corporations
                                      236258-10001
                  Case 2:19-cv-03007-AB-PVC Document 381 Filed 01/15/21 Page 20 of 29 Page ID #:3195



                                  1            Here, Plaintiff’s first incurred remedial costs, at the latest, in 2009. In fact,
                                  2   Plaintiff explained in the SAC that EPA issued the UAO to Plaintiff in 2009,
                                  3   requiring it to initiate work on the “remedial action.” (CD, Ex. B to RJN, p. 7:6-11.)
                                  4   Since then, if not earlier, Plaintiff has been incurring the remedial costs on which it
                                  5   bases its claim against Carerncar in the SAC. (SAC at 59.) (“[Plaintiff] has incurred
                                  6   necessary and recoverable costs . . . in addition to and part from [Plaintiff’s]
                                  7   obligations under both the previous CERCLA §106, 42 U.S.C. §9606 Unilateral
                                  8   Administrative Order and the Consent Decree.”) (SAC at 59; Id. ¶5.) (“[p]rior to
                                  9   and pursuant to the Consent Decree, the CDCPG has incurred response costs . . .”);
                           10         (CD, Ex. B to RJN, p. 7:6-11.) (“[S]ince 2009, [Plaintiff] has been performing work
                           11         pursuant to the Order”).
                           12                  Thus, the three year statute of limitations governing Plaintiff’s Claim Four for
                           13         Relief was triggered (at the latest) when Plaintiff started incurring remedial action
                           14         costs in 2009. Plaintiff’s window to bring a claim under §25363(e) therefore ran in
                           15         2012, eight years before it sued Carerncar in the SAC. Moreover, Plaintiff alleges
                           16         that “prior to . . . the Consent Decree [entered on April 18, 2016], the CDCPG . . .
                           17         incurred response costs . . . at the Cooper Drum Site” (SOC at ¶5, p. 2). Thus,
                           18         Plaintiff incurred costs prior to April 18, 2016, more than three years after this Court
                           19         entered the Consent Decree. Therefore, Plaintiff’s own allegations as to when it
                           20         incurred remedial action costs dictate that this claim must also be dismissed.
                           21                        5.     Plaintiff’s Claim Five For Relief For Equitable Indemnity Is
                           22                               Barred By The Statute Of Limitations
                           23                  Plaintiff’s Claim Five for Relief which seeks equitable indemnity under state
                           24         law, SAC ¶¶85-88, likewise is barred by the statute of limitations.
                           25                  “The applicable statute of limitations for actions seeking equitable indemnity
                           26         is one year.” Smith v. Parks Manor, 197 Cal. App. 3d 872, 882 (1987). A claim for
                           27
                                      As discussed above, here, the remedial action commenced in 2009. Therefore,
                           28         under AMD the statute of limitations expired in 2012.

                                                                                         MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
      Loeb & Loeb
A Limited Liability Partnership
                                      20203175.1                                 11                   CASE NO. 2:19-cv-03007-AB-JPR
    Including Professional
         Corporations
                                      236258-10001
                  Case 2:19-cv-03007-AB-PVC Document 381 Filed 01/15/21 Page 21 of 29 Page ID #:3196



                                  1   equitable indemnity accrues when the indemnitee suffers a loss through payment of
                                  2   a judgment or settlement debt (Id.), or is otherwise compelled to undertake action by
                                  3   a government entity. Id. See Mangini v. Aerojet-General Corp., 230 Cal. App. 3d
                                  4   1125, 1155 (Ct. App. 1991) (holding that an equitable indemnity claim was properly
                                  5   stated where an air pollution control district ordered a plaintiff to undertake testing
                                  6   and where the plaintiff might be required to abate the hazardous conditions under
                                  7   state and federal law.) See also Selma Pressure Treating Co. v. Osmose Wood
                                  8   Preserving Co., 221 Cal. App. 3d 1601, 1612, 1620 (Ct. App. 1990) (holding that a
                                  9   plaintiff could seek indemnity when a regional water board had issued a clean-up
                           10         and abatement order requiring the party seeking indemnity to engage in testing and
                           11         remediation of groundwater contamination).
                           12                  As discussed supra, Plaintiff alleged in the SAC that it incurred response
                           13         costs pursuant to the UAO at least as early as 2009. (See CD, Ex. B to RJN, p. 7:6-
                           14         11.) (“[s]ince 2009, [Plaintiff] has been performing work pursuant to the Order”);
                           15         see also supra at p. 7. Plaintiff also claims it suffered a loss because it agreed to pay
                           16         certain EPA costs under the CD, which became a final judgment when approved by
                           17         the Court on April 16, 2016. (SAC ¶¶5, 57; Docket Sheet, Ex. F to RJN.) Plaintiff
                           18         further alleges it incurred costs to comply with the UAO and CD, which are orders
                           19         or judgments that triggered the running of the one year statute of limitations. See
                           20         Mangini, 230 Cal. App. 3d at 1155; Selma Pressure Treating Co., 221 Cal. App. 3d
                           21         at 1620. Therefore, any claim for equitable indemnity against Carerncar had long
                           22         expired by the time Plaintiff filed the SAC on August 11, 2020. Accordingly,
                           23         Plaintiff’s Claim Five must be dismissed.
                           24
                           25
                           26
                           27
                           28

                                                                                      MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
      Loeb & Loeb
A Limited Liability Partnership
                                      20203175.1                               12                  CASE NO. 2:19-cv-03007-AB-JPR
    Including Professional
         Corporations
                                      236258-10001
                  Case 2:19-cv-03007-AB-PVC Document 381 Filed 01/15/21 Page 22 of 29 Page ID #:3197



                                  1                  6.     Plaintiff’s Claim Six For Relief Based On Public Nuisance
                                  2                         Must Be Dismissed
                                  3                         a.    The Public Nuisance Claim is Barred by the Statute of
                                  4                               Limitations
                                  5            Plaintiff’s Claim Six for Relief for public nuisance also is barred by the
                                  6   statute of limitations. “A claim for damages for a permanent public nuisance is
                                  7   subject to the three-year statute of limitations in Code of Civil Procedure section
                                  8   338, subdivision (b)” and “begins to run upon creation of the nuisance.” Mangini,
                                  9   230 Cal. App. 3d at 1142.
                           10                  Here, the alleged nuisance is the release and migration in ground water of
                           11         hazardous substances from neighboring properties to the Cooper Drum Site (SAC
                           12         ¶¶54, 56, 90-92). Plaintiff alleges that the nuisance commenced many more than
                           13         three years before it filed its SAC. Indeed, the SAC identifies releases of hazardous
                           14         substances that occurred between 1941 and 1993 (SAC ¶¶47-56). Further, the ROD
                           15         issued in 2002, identified releases at nearby properties which may have impacted
                           16         the Cooper Drum Site. [See ROD, Ex. C to RJN, p. 2) (“Selected Remedy for
                           17         Groundwater - The treated water will be reinjected into the contaminated
                           18         groundwater aquifer . . . Reinjection will reduce the intrusion of and the potential for
                           19         mixing with other off-site VOC plumes.”] Plaintiff also alleges that “multiple EPA
                           20         reports [including the Statement of Work attached to the CD executed in 2015]
                           21         ‘document impacts to the [Cooper Drum] Site from upgradient plumes originating
                           22         from off-site sources.’” (SAC ¶65).
                           23                  Thus, per its own allegations, Plaintiff knew that the nuisance commenced
                           24         many years ago and that it was aware of the nuisance no later than 2009.
                           25         Notwithstanding those allegations and the publicly-documented release of hazardous
                           26         substances, Plaintiff refrained from filing suit until 2019 and refrained from suing
                           27         Carerncar until 2020. Therefore, its Claim Six for public nuisance is barred and
                           28         must be dismissed.

                                                                                       MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
      Loeb & Loeb
A Limited Liability Partnership
                                      20203175.1                                13                  CASE NO. 2:19-cv-03007-AB-JPR
    Including Professional
         Corporations
                                      236258-10001
                  Case 2:19-cv-03007-AB-PVC Document 381 Filed 01/15/21 Page 23 of 29 Page ID #:3198



                                  1                         b.    Plaintiff Lacks Standing to Assert a Claim for Public
                                  2                               Nuisance Because it Does Not Allege that it Suffered
                                  3                               Special Injury
                                  4            Under California law “a public nuisance will be a basis for tort remedies for
                                  5   personal harm or property damage only if the plaintiff can ‘show special injury to
                                  6   himself of a character different in kind--not merely in degree--from that suffered by
                                  7   the general public.” Capogeannis v. Superior Court, 12 Cal. App. 4th 668, 675,
                                  8   (1993) (emphasis added) (internal citations omitted). Here, Plaintiff has not alleged
                                  9   such a special injury. Rose v. Union Oil Co., No. C97-3808 FMS, 1999 WL 51819,
                           10         at *6 (N.D. Cal. Feb. 1, 1999) (granting summary judgment in favor of a defendant
                           11         where public nuisance claim for environmental contamination where they failed to
                           12         demonstrate special injury). A claim that the requisite special injury is incurring
                           13         remedial action costs fails because such injury is not qualitatively different from the
                           14         injury sustained by the public in general. See Capogeannis, 12 Cal. App. 4th at 675;
                           15         see also Greenfield MHP Assocs., L.P. v. Ametek, Inc., 145 F. Supp. 3d 1000, 1016
                           16         (S.D. Cal. 2015) (dismissing public nuisance claim alleging plaintiff had been
                           17         specially injured by groundwater contamination because such harm was “too similar
                           18         to that suffered by the general public, since such a claim would be available to
                           19         anyone whose property was above the 1.3 mile waste plume Plaintiffs are
                           20         alleging.”).
                           21                  The public nuisance claim also lacks merit because Plaintiff did not plead any
                           22         facts establishing the elements of a public nuisance claim against Carerncar. The
                           23         SAC does not allege that Carerncar created a condition that was harmful to health or
                           24         interfered with the comfortable enjoyment of life or property, that any condition
                           25         associated with Carerncar affected a substantial number of people at the same time,
                           26         that an ordinary person would be reasonably annoyed or disturbed by the condition,
                           27         or that Carerncar’s conduct was a substantial factor in causing Plaintiff’s harm. For
                           28         this elementary reason also, the nuisance claim must be dismissed. See Gregory Vill.

                                                                                      MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
      Loeb & Loeb
A Limited Liability Partnership
                                      20203175.1                               14                  CASE NO. 2:19-cv-03007-AB-JPR
    Including Professional
         Corporations
                                      236258-10001
                  Case 2:19-cv-03007-AB-PVC Document 381 Filed 01/15/21 Page 24 of 29 Page ID #:3199



                                  1   Partners, L.P. v. Chevron U.S.A., Inc., 805 F. Supp. 2d 888, 901 (N.D. Cal. 2011)
                                  2   (dismissing nuisance claim for failure to allege facts supporting the elements of the
                                  3   claim as to each defendant).
                                  4            Given that the SAC is devoid of any allegation of a special injury that differs
                                  5   from that which could be alleged by the general public, and in light of the fact that
                                  6   Plaintiff has not alleged the required elements of a public nuisance claim, its Claim
                                  7   Six for Relief must be dismissed.
                                  8                  7.     Plaintiff’s Claim Seven For Private Nuisance Must Be
                                  9                         Dismissed
                           10                               a.     Plaintiff’s Private Nuisance Claim is Barred by the
                           11                                      Statute of Limitations
                           12                  Plaintiff’s Claim Seven for Relief for private nuisance must also be dismissed
                           13         because the statute of limitations for private nuisance, like public nuisance, is three
                           14         years, and, as set forth above, Plaintiff failed to file the SAC within three years of
                           15         the commencement of the nuisance. See Mangini v. Aerojet-General Corp., 230 Cal.
                           16         App. 3d 1125, 1148 n.15 (1991).
                           17                               b.     Plaintiff’s Private Nuisance Claim Is Also Barred
                           18                                      Because Plaintiff Does Not Have A Property Interest in
                           19                                      the Cooper Drum Site.
                           20                  Even if Plaintiff’s private nuisance claim were not untimely, it fails on the
                           21         merits because Plaintiff has neglected to alleged a requisite property interest in the
                           22         Cooper Drum Site. It is well-established in California that only a plaintiff whose
                           23         property rights have been invaded can maintain a private nuisance action; such an
                           24         action is not viable for a person who has no right to the underlying land. See Multani
                           25         v. Knight, 23 Cal. App. 5th 837, 855 (2018) (“[I]t is long established that ‘an action
                           26         based upon a private nuisance as that term is known to the law may be maintained
                           27         only by those whose property rights have been invaded; that while a [lawful]
                           28         possessor of land is allowed to recover incidental damages for harms to his person

                                                                                       MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
      Loeb & Loeb
A Limited Liability Partnership
                                      20203175.1                                15                  CASE NO. 2:19-cv-03007-AB-JPR
    Including Professional
         Corporations
                                      236258-10001
                  Case 2:19-cv-03007-AB-PVC Document 381 Filed 01/15/21 Page 25 of 29 Page ID #:3200



                                  1   or chattels in an action for private nuisance, the action is not available for the
                                  2   protection of those interests to a person who has no property rights or privileges in
                                  3   land.’” (internal citations omitted). See also Padilla v. United States, No. 17-CV-
                                  4   1182 W (NLS), 2019 WL 1982217, at *4 (S.D. Cal. May 3, 2019) (dismissing
                                  5   private nuisance claim where plaintiff did not have any property right). “‘The
                                  6   essence of a private nuisance is an interference with the use and enjoyment of land’
                                  7   and ‘. . . without it, the fact of personal injury, or of interference with some purely
                                  8   personal right, is not enough for such a nuisance.’” Venuto v. Owens-Corning
                                  9   Fiberglas Corp., 22 Cal. App. 3d 116, 124-25 (Ct. App. 1971) (quoting Prosser on
                           10         Torts (3d ed. 1964) 611, 611 n. 91.)); see also Jameson Beach Prop. Owners Ass'n
                           11         v. United States, No. 2:13-cv-01025-MCE-AC, 2014 WL 4377905, at *6 (E.D. Cal.
                           12         Sep. 4, 2014) (dismissing nuisance claim where plaintiff did not have interest in the
                           13         impacted property).
                           14                  Here, Plaintiff does not plead that it has any property rights in the Cooper
                           15         Drum Site. It merely alleges that it has a “protected interest given its commitment to
                           16         the cleanup of the Cooper Drum Site.” (SAC at 97). 10 This is not an interest in
                           17         land sufficient to support a claim for nuisance. Nor has Plaintiff alleged how any
                           18         supposed act or omission by Carerncar interferes with a cognizable right in land–
                           19         such as quiet enjoyment—for which there is a cure by pursuit of a private nuisance
                           20         claim. Thus, Plaintiff has not alleged facts sufficient to establish a private nuisance.
                           21         For this reason as well, Plaintiff’s Claim Seven for Relief must be dismissed.
                           22
                           23
                           24
                           25
                           26                  10
                                              Plaintiff cannot allege that it owns the Cooper Drum Site because it is
                                      owned by the Cooper Living Trust. See ¶I, paragraph E of the Consent Decree in
                           27         United States of America v. Cooper Living Trust, Cooper Properties, LP Case 2:17-
                                      cv-07836 (C.D. Cal.)(attached as Ex. G to RJN (noting that the Cooper Drum Site is
                           28         owned by Cooper Living Trust)(CD, Ex. G to RJN, p. 2:11-15.)

                                                                                       MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
      Loeb & Loeb
A Limited Liability Partnership
                                      20203175.1                                16                  CASE NO. 2:19-cv-03007-AB-JPR
    Including Professional
         Corporations
                                      236258-10001
                  Case 2:19-cv-03007-AB-PVC Document 381 Filed 01/15/21 Page 26 of 29 Page ID #:3201



                                  1                  8.     Plaintiff’s Claim Eight For Relief For “Continuing” Trespass
                                  2                         Must Be Dismissed
                                  3                         a.     Plaintiff’s Claim is Barred by the Statute of
                                  4                                Limitations
                                  5            Plaintiff’s claim eight for trespass also is barred by the statute of limitations.
                                  6   Trespass, like nuisance, is subject to a three year statute of limitations. Mangini,
                                  7   230 Cal. App. 3d at 1145 (claim for trespass or injury to real property subject to
                                  8   three year statute of limitations). Thus, for the same reasons discussed supra, any
                                  9   alleged trespass occurred many more than three years’ prior to the 2020 filing of the
                           10         SAC against Carerncar. Therefore, the trespass claim is also barred by the statute of
                           11         limitations.
                           12                  Apparently recognizing this fatal flaw, Plaintiff tries to allege that Carerncar
                           13         is liable for “continuing trespass.” (See SAC ¶¶99-103.) A “continuing trespass” is
                           14         one which is ongoing in character and abatable. “Every repetition of a continuing
                           15         nuisance is a separate wrong for which the person injured may bring successive
                           16         actions for damages until the nuisance is abated, even though an action based on the
                           17         original wrong may be barred.” Mangini, 230 Cal. App. 3d at 1143 (also holding
                           18         that “the statute of limitations for trespass has been the same as for nuisance and has
                           19         depended on whether the trespass has been continuing or permanent.”). Under this
                           20         doctrine, Carerncar could theoretically be liable for any continuing trespass suffered
                           21         within three years immediately prior to the filing of the SAC against Carerncar. Id.
                           22                  Critically, however, to allege that a trespass is continuing, a plaintiff must
                           23         allege that it can be abated at a “reasonable cost by reasonable means.” Id. at 1103
                           24         (1996). Indeed, “[t]he key to whether a trespass is permanent or continuing is
                           25         whether the trespass can be discontinued or abated at a reasonable cost. Id.; see also
                           26         Starrh & Starrh Cotton Growers v. Aera Energy LLC, 153 Cal. App. 4th 583, 594
                           27         (2007). Here, however, Plaintiff has not alleged that the alleged trespass is abatable
                           28         at all, let alone at reasonable cost by reasonable means. Merely labeling the claim

                                                                                        MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
      Loeb & Loeb
A Limited Liability Partnership
                                      20203175.1                                 17                  CASE NO. 2:19-cv-03007-AB-JPR
    Including Professional
         Corporations
                                      236258-10001
                  Case 2:19-cv-03007-AB-PVC Document 381 Filed 01/15/21 Page 27 of 29 Page ID #:3202



                                  1   as one for “Continuing Trespass,” as Plaintiff has done here, it totally insufficient.
                                  2   Therefore, the claim is barred by the statute of limitations and must be dismissed.
                                  3                         b.     Plaintiff’s Claim is Barred Because it Does not Allege
                                  4                                any Ownership Interest in the Impacted Property
                                  5            Even if the trespass claim was not barred by the statute of limitations,
                                  6   Plaintiff’s trespass claim fails because Plaintiff has not alleged an ownership interest
                                  7   in the impacted property. To state a claim for trespass, a plaintiff must allege a
                                  8   possessory interest in the land subject to an unlawful interference. “California law
                                  9   requires that in order to state a claim for trespass a plaintiff must allege that:
                           10         plaintiff was in lawful possession of the real property.” Miller and Starr, 6
                           11         California Real Estate §16:29. See also Team Enters., LLC v. W. Inv. Real Estate
                           12         Tr., 721 F. Supp. 2d 898, 910 (E.D. Cal. 2010) (“A trespass is an invasion of the
                           13         interest in the exclusive possession of land, as by entry upon it.” (quoting Wilson v.
                           14         Interlake Steel Co., 32 Cal.3d 229, 233 (1982)) (citation omitted).
                           15                  California courts emphasize that “[t]he essence of the cause of action for
                           16         trespass is an 'unauthorized entry' onto the land of another.” Cassinos v. Union Oil
                           17         Co., 14 Cal. App. 4th 1770, 1778 (1993) (citation omitted) (trespass found where
                           18         wastewater was injected from defendant's property to plaintiff's, interfering with
                           19         plaintiff's mineral estate). While a trespass “may include wrongful entry or invasion
                           20         by pollutants,” Martin Marietta Corp. v. Ins. Co. of N. Am., 40 Cal. App. 4th 1113,
                           21         1132 (1995)), the offending pollutants must invade a property interest. Plaintiff has
                           22         not alleged any such property interest. Because Plaintiff failed to allege, and based
                           23         on the actual allegations to the contrary in the SAC cannot allege, the requisite
                           24         possessory property interest in the Cooper Drum Site, (see above at fn. 10) its Claim
                           25         Eight for Relief for trespass must be dismissed.
                           26                        9.     Plaintiff’s Tort Claims Are Barred By The Economic Loss
                           27                               Rule
                           28                  Finally, Plaintiff’s tort claims - Claims for Relief Six, Seven and Eight – are

                                                                                       MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
      Loeb & Loeb
A Limited Liability Partnership
                                      20203175.1                                18                  CASE NO. 2:19-cv-03007-AB-JPR
    Including Professional
         Corporations
                                      236258-10001
                  Case 2:19-cv-03007-AB-PVC Document 381 Filed 01/15/21 Page 28 of 29 Page ID #:3203



                                  1   barred by the economic loss rule. Under California law “purely economic losses are
                                  2   not recoverable in tort.” NuCal Foods, Inc. v. Quality Egg LLC, 918 F. Supp. 2d
                                  3   1023, 1028 (E.D. Cal. 2013). See also S.M. Wilson & Co. v. Smith Int’l, Inc., 587
                                  4   F.2d 1363, 1376 (9th Cir. 1978). In Cty. of Santa Clara v. Atl. Richfield Co., 137
                                  5   Cal. App. 4th 292, 321 (2006), plaintiffs sought damages allegedly caused by
                                  6   spending money to find and abate lead in lead paint. The Court held that the repair
                                  7   expenses are purely economic damages which are not recoverable in tort. Id.
                                  8   Similarly, Plaintiff’s tort claims seek purely economic damages - the costs to
                                  9   investigate and remediate the Cooper Drum Site (See SAC – Prayer for Relief).
                           10         Such costs are not recoverable under in tort under California law. For this reason as
                           11         well, Claims for Relief Six, Seven and Eight must be dismissed.
                           12         IV.      CONCLUSION
                           13                  For the reasons set forth above, all of Plaintiff’s claims must be dismissed.
                           14
                           15         Dated: January 15, 2021                   LOEB & LOEB LLP
                                                                                ALBERT M. COHEN
                           16
                           17                                                   By: /s/ Albert M. Cohen
                                                                                    Albert M. Cohen
                           18                                                       Attorneys for CARERNCAR, LLC
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

                                                                                       MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
      Loeb & Loeb
A Limited Liability Partnership
                                      20203175.1                                19                  CASE NO. 2:19-cv-03007-AB-JPR
    Including Professional
         Corporations
                                      236258-10001
                 Case 2:19-cv-03007-AB-PVC Document 381 Filed 01/15/21 Page 29 of 29 Page ID #:3204



                              1                              CERTIFICATE OF SERVICE
                              2            I certify that on January 15, 2021, I caused the foregoing NOTICE OF
                              3   MOTION AND MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
                              4   PURSUANT TO FED. R. CIV. PROC. 12(B)(6); MEMORANDUM OF
                              5   POINTS AND AUTHORITIES to be electronically filed with the Clerk of the
                              6   Court using the CM/ECF system, which will send notifications of such filings to all
                              7   parties.
                              8
                              9   Dated: January 15, 2021                        LOEB & LOEB LLP
                           10
                           11                                                    By:
                                                                                       Albert M. Cohen
                           12
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

      Loeb & Loeb
A Limited Liability Partnership
                                  20203175.1
                                                                            20                    CERTIFICATE OF SERVICE
    Including Professional        236258-10001                                                 CASE NO. 2:19-cv-03007-AB-JPR
         Corporations
